DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 03/08/2021 has been entered.  Claims 1-17 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Using claim 1 as an example, claim 1 recites, “based on the matching” at the second-to-last line.  There is insufficient antecedent basis for “the matching” in the claim.  The claim previously establishes the limitation, “… for matching with the unlabeled template”.  However, “for” is an intended use limitation and not an actual step or function being performed by the claim, and therefore it cannot establish an antecedent for an actual “matching”.  



    PNG
    media_image1.png
    170
    775
    media_image1.png
    Greyscale


	It is also clear from applicant’s specification disclosure that an actual matching between the unlabeled template and a labeled template takes place:


    PNG
    media_image2.png
    343
    719
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    173
    1071
    media_image3.png
    Greyscale


.

	Therefore, with this in mind, the examiner suggest the following amendment to overcome the rejection under 35 USC 112b, and result in the allowance of the application:

Claim 1, line 7, amend as follows:  “selecting a first labeled template from a plurality of labeled templates with a second plurality of ROIs [[for]] and matching with the unlabeled template”.  

	Independent claims 9 and 10 recite the same limitations and are rejected for the same reasons.  The examiner’s suggestion applies equally to claims 9 and 10.  The remainder of the claims are rejected by dependency. 

Allowable Subject Matter
Claims 1-17 will be allowed when the rejection under 35 USC 112b above is overcome.  The following of applicant’s arguments filed with the amendment is convincing:


    PNG
    media_image1.png
    170
    775
    media_image1.png
    Greyscale


	The Downton reference does teach the concept of training a set of fuzzy zones using an “example card” for the subsequent segmentation of future cards: 


    PNG
    media_image4.png
    153
    490
    media_image4.png
    Greyscale


 
    PNG
    media_image5.png
    74
    483
    media_image5.png
    Greyscale

.

	However, Downton does not teach, “selecting a first labeled template from a plurality of labeled templates with a second plurality of ROIs [[for]] and matching with the unlabeled template”, as is the suggestion advanced by the examiner above to overcome the rejection under 35 USC 112b.  Downton’s 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665